Citation Nr: 1747812	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  12-27 774	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Katrina J. Eagle, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S.N. Hunn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1967 to October 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.  Jurisdiction of the Veteran's case is currently with the RO in Nashville, Tennessee.

A Board hearing was held in August 2013, where the Veteran testified as to the issue of service connection for diabetes mellitus, type II; a transcript of which is of record.

In January 2015 and March 2016, the Board remanded the Veteran's appeal for further development.  Substantial compliance with the prior remands has been accomplished, and the Board may proceed with adjudicating the Veteran's claim currently on appeal without prejudice to him.  See D'Aries v. Peake, 22 Vet.App. 97, 105 (2008). 
 
This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA paperless, electronic claims processing systems.


FINDINGS OF FACT

1.  The evidence of record supports that the Veteran was stationed at Andersen Air Force Base, Guam from May 1969 to April 1970.

2.  The evidence of record does not support the finding that the Veteran's service included duty in or visitation to the Republic of Vietnam, Korea, or Thailand, and he is not entitled to a presumption of herbicide (Agent Orange) exposure.

3.  Exposure to herbicides, to include Agent Orange, during service on Guam is not shown.

4.  The Veteran's diabetes mellitus, type II is not related to his military service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for diabetes mellitus, type II are not met on a direct or presumptive basis.  38 U.S.C.A. §1110, 1112, 1113, 1116, 5103(a), 5103A, 5107(b) (West 2014); 38 C.F.R. §3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

II.  Applicable Law and Regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2016).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curium, 78 F.3d 604 (Fed. Cir. 1996) (table). 

Pursuant to 38 C.F.R. §3.303(b), where a chronic disease is shown as such in service, subsequent manifestations of the same chronic disease are generally service connected.  If a chronic disease is noted in service but chronicity in service is not adequately supported, a showing of continuity of symptomatology after separation is required.  Entitlement to service connection based on chronicity or continuity of symptomatology pursuant to 38 C.F.R. §3.303(b) applies only when the disability for which the Veteran is claiming compensation is due to a disease enumerated on the list of chronic diseases in 38 U.S.C.A. §1101(3) or 38 C.F.R. §3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Diabetes is one of the listed chronic diseases.  See 38 C.F.R. §3.309(a).  

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicide agents (to include Agent Orange) for all veterans who served in Vietnam during the Vietnam Era (the period beginning on January 9, 1962, and ending on May 7, 1975).  See 38 U.S.C.A. §1116(f) and 38 C.F.R. §3.307(a)(6).  VA laws and regulations provide that, if a veteran was exposed to Agent Orange during service, certain listed diseases, such as diabetes mellitus, type II, are presumptively service-connected.  See 38 U.S.C.A. §1116(a)(1); 38 C.F.R. §3.309(e).  A veteran who "served in the Republic of Vietnam" between January 9, 1962 and May 7, 1975 is presumed to have been exposed during such service to Agent Orange.  See 38 U.S.C.A. §1116(f); 38 C.F.R. §3.307(a)(6)(iii).

Furthermore, if a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service, certain diseases, including diabetes mellitus, type II shall be service-connected if the requirements of 38 C.F.R. § 3.307(a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. §3.307(d) are also satisfied.  See 38 C.F.R. §3.309(e).  Thus, a presumption of service connection arises for these veterans (presumed exposed to Agent Orange) or, alternatively, a veteran without appropriate service (as described above) but with competent evidence of herbicide exposure, who develops one of the identified diseases.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza, 7 Vet. App. at 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).

VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Analysis

(A) Presumptive Service Connection

The Veteran contends that his diagnosed diabetes mellitus, type II is a result of exposure to herbicides, to include Agent Orange, while stationed at Andersen Air Force Base (AFB), Guam.

The Veteran's service treatment records (STRs) do not contain notions of complaints, treatment, or a diagnosis of diabetes.  The Veteran's February 1967 enlistment report of examination revealed a normal physical evaluation, with the exception of noted history of high or low blood pressure and sugar or alkaline in his urine.  His October 1970 discharge report of medical examination is also silent as to any complaints, treatment, or diagnosis of diabetes.

The Veteran's military personnel records confirm he was stationed at Andersen Air Force Base, Guam from May 1969 to April 1970.  Specifically, from May 1969 to December 1969, his occupation was listed as Installation Entry Controller, Law Enforcement Specialist, noting additional duties as a Marbo Foot Patrolman. 

Post-service treatment records dated December 2002 to April 2016 document an ongoing diagnosis of and medication for diabetes mellitus, type II, with the earliest diagnosis noted in November 2007.  See November 2007 VA treatment record.  

In October 2010, the Veteran submitted internet articles about Agent Orange and other herbicides used in Guam.  Subsequently, in April 2012, the Veteran also submitted two Board decisions for other veterans granting service connection for diabetes mellitus secondary to herbicide exposure in Guam.  However, the Board notes that each Board decision is based on review of individual claims files.  Accordingly, no precedential value is established for other claimants similarly placed.  See 38 C.F.R. §20.1303.  As such, these prior Board decisions are entitled to no probative weight in determining whether the Veteran had herbicide exposure in Guam.

A December 2010 finding from the United States Army and Joint Services Records Research Center (JSRRC) reported that there is no evidence that Agent Orange was sprayed on Guam during the period of time that he was stationed at Andersen AFB.  The response continued to note that the Department of Defense (DoD) listing of herbicide spray areas and test sites outside of the Republic of Vietnam was reviewed, and Guam is not listed, nor is there any data to support any herbicide spraying, testing, storage, or usage at Andersen AFB.

Thus, although the Veteran's diagnosed diabetes is among the diseases presumed service connected for veterans who were exposed to herbicides, and veterans who served in Vietnam are presumed to have been exposed to Agent Orange, the above evidence reflects that the Veteran did not serve in Vietnam or any location where herbicide agents are verified to have been used.

As to the Veteran's contentions that he was exposed to herbicides in Guam, the Board finds that his statements are not indicative of Agent Orange exposure.  The Board notes that he submitted as a part of his claims file several letters from fellow Air Force Veterans alleging their exposure to and direct handling of herbicides, including Agent Orange, while stationed at Andersen AFB during the same timeframe as the Veteran.  However, these statements are not specific to the Veteran, as none mention him by name and each is freely available on the Internet.  The Board notes that these letters do not rise above the level of speculation regarding the Veteran's actual exposure to herbicide agents or any other chemical or environmental toxin.

In a January 2011 statement, the Veteran reported that he was exposed to continual spraying of 24-D herbicides while serving in Guam.  He further contends that he worked as a security patrolman for the Marbo Annex Barracks, where herbicides were sprayed at least twice a week.  See January 2011 Veteran's statement.  However, although the description of his activities is consistent with his military occupation noted in his military personnel records, the Board notes that the Veteran is not competent to identify herbicide agents because that determination is not lay-observable.  See 38 U.S.C.A. §1154(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Veteran's lay statements that the substances used around his facility are entitled to no probative weight in determining whether he had herbicide exposure in Guam.

Further, even if exposure to herbicides were to be presumed, the Board finds that the medical evidence of record preponderates against a causal connection between in-service exposure to herbicides and the Veteran's diabetes.  

The Veteran was afforded a VA examination in May 2015, at which time a diagnosis of diabetes mellitus, type II was confirmed.  With respect to the etiology of his disorder, the examiner opined that she cannot confirm whether the Veteran's diabetes is causally related to exposure to Agent Orange herbicides without resorting to pure speculation.  The Board remanded the Veteran's claim in March 2016 to seek an addendum opinion regarding whether exposure to herbicides other than Agent Orange were attributable to his diabetes.  In a May 2016 opinion, the examiner concluded that the evidence does not demonstrate any other potential exposures in Guam.  The examiner further contended that it is less likely than not that the Veteran's diabetes mellitus is due to any potential exposure in service, or any aspect of his military service.  As such, service connection on a presumptive basis is not warranted.

The failure to meet the criteria for a presumption does not, however, preclude a veteran from establishing entitlement to service connection on a different basis.  See 38 U.S.C.A. §1113(b); 38 C.F.R. §3.303(d) (the availability of service connection on a presumptive basis does not preclude consideration of service connection on a direct basis); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994) (Radiation Compensation Act does not preclude a veteran from establishing service connection with proof of actual direct causation).

(B) Direct Service Connection

Service treatment records are silent as to any complaints, treatment, or diagnosis of diabetes mellitus.  The Veteran indicated that he was treated for and diagnosed with diabetes mellitus in the early 2000's.  See August 2013 Board Hearing Transcript.  Post-service treatment records dated December 2002 to April 2016 document an ongoing diagnosis of and medication for diabetes mellitus, type II; however, no opinion with respect to etiology is provided.  His earliest record of a diagnosis of diabetes is in a November 2007 VA treatment record.  As such, the Board confirms the Veteran has a current diagnosis of diabetes mellitus, type II for purposes of meeting the first element of service connection.

However, the record does not suggest a relationship between the diabetes mellitus and the Veteran's service besides his own statements.  As previously discussed, the Board finds the Veteran's lay statements regarding herbicide exposure to be of no probative value because he lacks competency to provide such an opinion.  He has not contended that his diabetes began during service or is otherwise related to service, and the most probative evidence record of record does not so suggest.  Further, the May 2016 VA medical opinion provides that it is less likely than not that the Veteran's diabetes is due to any aspect of the Veteran's military service.  As such, the preponderance of the competent and credible evidence of record weighs against the claim, the benefit-of-the-doubt rule is inapplicable, and the claim must be denied.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, type II is denied.



____________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


